DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 – 7, 9, 10, 12, 14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiina et al (US 2013/0172081) in view of Rav-Noy et al (US 2016/0246498).
As per claim 1, Shiina discloses the following:
a display device configured to display a moving image comprising an object, a cursor and a points counter, wherein the object travels along at least one geometric shape of a plurality of geometric shapes at a predetermined speed and along a predetermined direction, …wherein the displaying of the moving image is based on a video data; (Shiina discloses a game system wherein a player attempts to recreate a displayed image that comprises various lines and geometric shapes.  Shiina discloses the use of an object,(Shiina #204, 0091) a cursor that lets a user know where the next input will occur (Shiina #214, 0089) and points counter (Shiina Fig 13, #190).  Shiina discloses the marker travesing a line at a predetermined speed and direction (Shiina 0091)).
an audio device configured to produce acoustic waves based on a sound data … wherein the production of acoustic waves is synchronous with the display of the moving image; (Shiina 0064, 0067, 0085)
an input device configured to receive a spatial input data; (Shiina 0045)
a processing device communicatively coupled to each of the display device, the audio device and the input device, wherein the processing device is configured to generate the video data and the sound data based …the spatial input data, wherein the processing device is configured to: (Shiina 0037, 0038)
determine a current cursor location associated with the cursor based on each of the spatial input data and a previous cursor location associated with the cursor, wherein each of the current cursor location, the previous cursor location and the spatial input is in relation to a coordinate frame associated with the moving image; (Shiina discloses determining a current cursor location and a previous cursor location in response to the player moving the input device to draw a matching line or object) (Shiina 0089)
determine a current object location associated with the object, wherein the object location is in relation to the coordinate frame associated with the moving image; (Shiina discloses the determination of a current marker location that the user is attempting to follow) (Shiina 0091)
determine a distance data representing a distance between the object and the cursor based on a difference between the current cursor location and the current object location; analyze the distance data; increment a points counter data associated with the points counter based on the analysis of the distance data; (Shiina discloses the evaluation of the players attempt to move the cursor in relation to the line that the marker traveled and incrementing a score counter in response the distance between the line the player created and the presented image or line) (Shiina 0091 – 0093)
determine a next object location of the object based on the analysis of the distance data, wherein the next object location is in relation to a coordinate frame associated with the moving image; and (Shiina discloses the presenting of the image as whole or as a series of steps, such that the steps are associated with a series of lines/shapes that a player must draw to create the image as whole.  Each time the game moves on to the next step based on the player completing the previous step, which is based how close the distance data of the cursor points and marker points match, the marker showing the motion a player must make in the next step is shown on the geometric line or shape (Shiina 0080, 0091)
generate the sound data based on the analysis of the distance data (Shiina discloses the generation of sound data in response to the degree of matching distance-wise of the player movement) (Shiina 0085, 0085)
 a storage device communicatively coupled to the processing device, wherein the storage device is configured to store digital data corresponding to the object, the cursor, the current cursor location, the previous cursor location, the at least one geometric shape and the sound data …. (Shiina Fig 5, 0059)
	Shiina fails to explicitly disclose a game that utilizes a plurality of levels and more specifically fails to disclose:
…wherein the geometric shape corresponds to a level of a plurality of levels of the gameplay,…
…on a level indicator of a plurality of level indicators associated with the level and…
However, in a similar field of endeavor, Rav-Noy discloses a system for instructing a user to trace various shapes such as letters, wherein the system utilizes level that are used for the user to progress through (Rav-Noy 0051,0052)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Shiina in view of Rav-Noy to provide a game system wherein the image data that a player must trace is associated with various levels and level indicators.  The use of levels that are of various increasing difficulties within a game would prevent a player from easily getting board by merely one type of task or objection that is of the same difficulty.
As per claim 3, Shiina discloses: wherein the input device comprises an inertial sensor configured to generate the spatial input data based on a motion imparted to the input device (Shiina 0045).
As per claim 4, Shiina discloses: wherein the input device comprises at least one of a mouse, a 25trackpad and a joy-stick. (Shiina 0043)
As per claim 6, Shiina discloses: wherein the system comprises a portable computer, wherein each of the display device and the input device is comprised in a touchscreen of the portable computer. (Combination of Shiina in view of Rav-Noy as applied to claim 1) (Rav-Noy Abstract, 0005, 0008)
As per claim 7, Shiina discloses: wherein the processing device is further configured to select the predetermined speed from a plurality of predetermined speeds based on a speed control input, wherein the input device is further configured to receive the speed 5control input. (Shiina 0088, 0090)
As per claim 9, Shiina discloses: wherein the moving image further comprises a visual rendering of the at least one geometric shape.
As per claim 10, The combination of Shiina in view of Rav-Noy teaches:
wherein the moving image further comprises a leading object positioned ahead of the object along a direction of the traversal, wherein the leading object traverses the at least one geometric shape. (Combination of Shiina in view of Rav-Noy as applied to claim 1,  Rav-Noy discloses the use of an arrowhead ahead of a drawing or tracing path that leads or directs the user how to draw or trace a particular shape) (Rav-Noy 0059)
As per claim 12, Shiina discloses: wherein the processing device is further configured to generate the video data and the sound data for a predetermined duration of the gameplay, wherein the predetermined duration of the gameplay is based on a program time input received from the input device. (Shiina 0067)
As per claim 14, Shiina discloses: wherein the processing device is further configured to generate a simulation mode video data corresponding to the level of the gameplay, wherein the generation of the simulation mode vide data is based on a simulation mode control 5input received from the input device, wherein the object corresponding to the simulation mode video data automatically the at least one geometric shape independent of the spatial input data received subsequent to receiving the simulation mode control input, wherein the processing device is further configured to generate the sound data independent of the spatial input data received subsequent to receiving 10the simulation mode control input. (Shiina discloses the demonstrating of the creation of the image and shapes wherein the drawing of the image and portions of the image are demonstrated or simulated along with the musical timing) ( Shiina 0079)
As per claim 15, Shiina fails to specifically disclose:
wherein the audio device is configured to generate acoustic waves over a plurality of frequencies comprising 256 Hz, 288 Hz, 323 Hz, 343 Hz, 385 Hz, 432 Hz and 484 Hz respectively corresponding to the plurality of levels of the 15gameplay.
However, Shiina does disclose the acoustical waves or music that is generated with respect to the degree of matching between the computer generated image or objects and the player inputs, being raised and lowered in tone (Shiina 0085).  
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Shiina specify the various frequencies that are generated by the music generation units.  Different or varying audible tones comprise different frequencies.  The  varying of the frequencies to create different tones will enable a user or player to determine how well they are doing with respect to matching the computer generated image.
Independent claim 19 is rejection based on similar reasoning to rejection claim 15 which depends on independent claim 1, as they are commensurate in scope with independent claim 19.
Claim 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiina et al (US 2013/0172081) in view of Rav-Noy et al (US 2016/0246498) in view of Bower et al (US 2019/0216392).
As per claim 5, Shiina fails to disclose:
wherein the input device comprises a gaze tracking device configured to detect a gaze of the user in relation to the coordinate frame associated with the moving image, wherein the spatial input is based on the gaze.
However, in a similar field of endeavor, Bower discloses a user providing inputs to a computing system by means of tracking the users gaze or eye movements (Bower 0052, 0142, 0209, 0210).  
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Shiina in view of Bower to provide a game system that detects a user’s gaze to provide game input.  This would be beneficial as it would provide a means for players with low mobility to have an intuitive way to provide game inputs.
As per claim 16, further comprising a physiological sensor configured to generate a physiological data of the user, wherein the physiological sensor is communicatively coupled to the processing device, wherein the processing device is 20further configured to select at least one of the object, the cursor, the at least one geometric shape, the predetermined direction, the predetermined speed and the sound data based on the physiological data. (Combination of Shiina in view of Bower as applied to claim 5) (Bower discloses the generation of physiological data of the user by means of a physiological sensor) (Bower 0052, 0142, 0209, 0210)
	Allowable Subject Matter
Claims 2, 8, 11, 13, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715

/James S. McClellan/Primary Examiner, Art Unit 3715